Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-42 are present in this application. Claims 1-22 are cancelled.  Claims 23-42 are pending in this office action.

3. 	The present application is being examined under the pre-AIA  first to invent provisions.

4. 	This office action is NON-FINAL.

Drawings
5. 	The Drawings filed on 09/20/19 are acceptable for examination purposes.

Specification
6. 	The Specification filed on 09/20/19 is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 23-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-22 of Patent no. 10,496,945. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 7-22 of Patent no. 10,496,945 comprise limitations that when added to the pending claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

        Instant Application 16/578,167
Patent No. 10,496,945
Claim 23 (New): A method for tracking a media content asset, the method comprising: initiating a title for the media content asset in a planning system by creating one or more archival versions in the planning system, wherein each of the one or more archival versions represents a cut of the media content asset;

creating a presentation version based on a single unique archival version of the one or more archival versions, wherein the presentation version represents a localized version of the single unique archival version, and wherein the localized version includes a dub or subtitle version of the single unique archival version in a specified territory and language;
identifying one or more areas of the single unique archival version required for the creating of the presentation version;
processing one or more requests to release the presentation version; creating one or more milestones, wherein each of the one or more milestones represents one or more events performed on the title; and 
tracking completion statuses of the one or more milestones.
(ORIGINAL) computer-implemented method for tracking a theatrical media content asset in post-production, comprising:
initiating a title for the theatrical media content asset in an online global planning system by creating one or more archival versions in the online global planning 
creating a presentation version that is based on a single unique archival version of the one or more archival versions, wherein the presentation version represents a localized version of the single unique archival version wherein the localized version comprises a dub or subtitle version of the single unique archival version in a specified temporary and language; for the single unique archival version, identifying one or more areas of the single unique archival version that are required for localization to create the presentation version;
managing and processing one or more requests to release the presentation 


2. (ORIGINAL) The computer-implemented method of claim 1, wherein the initiating comprises:
defining archival metadata for each of the one or more archival versions, wherein the archival metadata comprises information about the theatrical media content asset including a release date.

Claim 25 (New): The method of claim 24, wherein the archival metadata further includes:
a product identifier; a title; a security title; a studio;






selecting the media content asset from the listing.

5.    (ORIGINAL) The computer-implemented method of claim 1, further comprising: configuring one or more filter parameters to view a listing of multiple media content
assets that have been initiated in the online global planning system; and selecting the theatrical media content asset from the listing.

Claim 27 (New): The method of claim 23, wherein the localized version represents a unique combination of multiple film formatting parameters.
7.    (CURRENTLY AMENDED) The computer-implemented method of claim 1, wherein the localized version represents a unique combination of multiple film formatting parameters.
Claim 28 (New): The method of claim 23, wherein the presentation version comprises presentation metadata comprising: a 



 The method of claim 23 further comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user.

9.    (ORIGINAL) The computer-implemented method of claim 1, further comprising: limiting access to the one or more archival versions and the presentation version based on
security privileges of a user
Claim 30 (New): The method of claim 23 further comprising:
creating archival metadata and presentation metadata;
passing the archival metadata and the presentation metadata to a key request system that creates keys;
wherein the processing of the one or more requests includes:
receiving the one or more requests to release the presentation version; approving the one or more requests to release the presentation version; and publishing a territory release plan that describes release 


based on the assigning, creating archival metadata and presentation metadata; based on the assigning, passing the archival metadata and the presentation metadata to a key request system that creates keys and an enterprise resource planning (ERP) system that issues 
Claim 31 (New): The method of claim 23, wherein the identifying the one or more areas of the single unique archival version comprise defining cuts and edits applied to the single unique archival version.
11.    (ORIGINAL) The computer-implemented method of claim 1, wherein the identifying the one or more areas of the single unique archival version comprise defining cuts and edits applied to the single unique archival version.

. Claim 32 (New): The method of claim 32, further comprising: 
selecting the single unique archival version; 



selecting the single unique archival version;



Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	
 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  	Claims 23-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark et al. (US 2014/0278360 A1) in view of Giraudy et al. (US 2012/0330644 A1).

 	Regarding Claim 23, Clark teaches a method for tracking a media content asset, the method comprising: 
(See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie), system by creating one or more archival versions in the planning system, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles... The different media formats of a single media title may also include different versions of the media title in the same format), wherein each of the one or more archival versions represents a cut of the media content asset; (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie),
 	creating a presentation version based on a single unique archival version of the one or more archival versions, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title), wherein the presentation version represents a localized version of the single unique archival version, (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium); and wherein the localized version includes a dub or subtitle version of the single unique archival version in a specified territory and language; (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title), identifying one or more (See Clark paragraph [0013], the media formats are the same, but different versions of the media title may be analyzed, such as a theatrical cut and director's cut of the same movie); wherein each of the one or more milestones represents one or more events performed on the title; ,(See Clark paragraph [0030], the media title in the same format, such as abridged/unabridged versions of an eBook, or theatrical/director's cut of a movie), 
 	Clark does not explicitly disclose processing one or more requests to release the presentation version; creating one or more milestones and tracking completion statuses of the one or more milestones.  
  	However, Giraudy teaches processing one or more requests to release the presentation version; creating one or more milestones, (See Giraudy paragraph [0059], manager of the server sends the appropriate language version of the requested article based on the language settings); and tracking completion statuses of the one or more milestones, (See Giraudy paragraph [0109], containing information about the status of various articles (e.g., whether each article is online, in the draft state, or archived) and/or may include information about the status of any translations (e.g, draft, ready to publish, online, or archived), via which the user with may track the status of the article).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify processing one or more requests to release the presentation version; creating one or more milestones and tracking completion statuses of the one or more milestones of Giraudy, to provide 

 	Claim 33 recites the same limitations as claim 23 above. Therefore, claim 33 is rejected based on the same reasoning.

 Regarding claim 24, Clark taught the method of claim 23, as described above. Clark further teaches wherein the initiating includes defining archival metadata for each of the one or more archival versions, (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie) and wherein the archival metadata includes information about the media content asset including a release date, (See Clark paragraph [0011], A media title may also have different versions recorded in the same medium, such as abridged and unabridged versions of a book, or theatrical and director's cuts of a movie).

 	Claim 34 recites the same limitations as claim 24 above. Therefore, claim 34 is rejected based on the same reasoning.

 Regarding claim 25, Clark taught the method of claim 24, as described above. Clark further teaches wherein the archival metadata further includes: a product identifier, (See Clark Abstract, product to identify); a title, (See Clark Abstract title);3Attorney Docket No.: 0260625C 1 a security title; a studio, (See Clark Abstract, identifying at least one component of each of the different media formats of the media title); production information, (See Clark paragraph [0002], Popular media titles are typically produced in many different formats, or mediums. For example, a literary work may be published as an audio book,electronic book, movie, video game, or a web based production); a texted language, (See Clark paragraph [0002, electronic texts, audio and/or video recordings, video games, and web content); a synopsis; and an MPAA rating, (See Clark paragraph [0039], The score may be based on an analysis similar to those employed by deep question answering systems, which may comprise scoring the annotated passages for dissimilarity).
 	Clark does not explicitly disclose a life cycle status.
	  However, Giraudy teaches a life cycle status, (See Giraudy paragraph [0070], define a versioned life cycle for knowledge articles as the knowledge article moves between draft, online and archived states…metadata entities).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify a life cycle status of Giraudy, to provide techniques for managing a multi-lingual knowledge base in a database network system. (See Giraudy paragraph [0009]).

 	Claim 35 recites the same limitations as claim 25 above. Therefore, claim 35 is rejected based on the same reasoning.

 Regarding claim 26, Clark taught the method of claim 23, as described above. Clark further teaches comprising: configuring one or more filter parameters to view a , (See Ward paragraph [0045], a list of all the versions of the desired media asset, also referred to as media project, is displayed. For example, as shown in display area 406 of FIG. 4, there are four versions of the media asset, shown as the movie "Spider-man 2", which are ALPHA NAME TBD #1, ALPHA NAME TBD #2, ALPHA NAME TBD #3, and ALPHA NAME TBD #4. Furthermore, in block 406, each version name is followed by four letters, "O", "A" "D" and "S", which indicates the cut information of the corresponding version); and selecting the media content asset from the listing, (See Ward paragraph [0045], the user selects a media asset and sets search criteria for the selected media asset of the media project according to the desired version. For example, if the user wants to search a version of Spider-man 2 which is made for theatrical, he/she may first select media asset "Media Type", and set the search criteria as "Theatrical".).

 	Claim 36 recites the same limitations as claim 26 above. Therefore, claim 36 is rejected based on the same reasoning.

 Regarding claim 27, Clark taught the method of claim 23, as described above. Clark further teaches wherein the localized version represents a unique combination of multiple film formatting parameters, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title).

 	Claim 37 recites the same limitations as claim 27 above. Therefore, claim 37 is rejected based on the same reasoning.

 Regarding claim 28, Clark taught the method of claim 23, as described above. Clark further teaches wherein the presentation version comprises presentation metadata comprising: a presentation version ID; a dubbed language; a subtitle language; and a territory, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title. The different media formats of a single media title may also include different versions of the media title in the same format, such as abridged/unabridged versions of an eBook, or theatrical/director's cut of a movie).

 	Claim 38 recites the same limitations as claim 28 above. Therefore, claim 38 is rejected based on the same reasoning.

 	Regarding claim 29, Clark taught the method of claim 23, as described above. 
 	Clark does not explicitly disclose comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user.  
 	 However, Giraudy teaches comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a (See Giraudy paragraph [0085], creating and deleting translations is only allowed when the article is in specific states and by users who have been authorized to do so through ProcessTransitionSecurity).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify comprising: limiting access to the one or more archival versions and the presentation version based on security privileges of a user of Giraudy, to provide techniques for managing a multi-lingual knowledge base in a database network system. (See Giraudy paragraph [0009]).

 	Claim 39 recites the same limitations as claim 29 above. Therefore, claim 39 is rejected based on the same reasoning.

 	Regarding claim 30, Clark taught the method of claim 23, as described above.
 	Clark does not explicitly disclose further comprising: 4Attorney Docket No.: 0260625C1creating archival metadata and presentation metadata; passing the archival metadata and the presentation metadata to a key request system that creates keys; wherein the processing of the one or more requests includes: receiving the one or more requests to release the presentation version; approving the one or more requests to release the presentation version; and publishing a territory release plan that describes release dates for the one or more archival versions and the presentation version.  
 	However, Giraudy teaches further comprising: 4Attorney Docket No.: 0260625C1creating archival metadata and presentation metadata; passing the archival metadata and the presentation metadata to a key request system that creates keys, (See Giraudy paragraph [0070], define a versioned life cycle for knowledge articles as the knowledge article moves between draft, online and archived states. The article publishing process workflow may be based on a statically defined state machine based on an approval process using metadata entities), wherein the processing of the one or more requests includes: receiving the one or more requests to release the presentation version, (See Giraudy paragraph [0066], the server receives a request from a user system for an article from a knowledge base stored on the server…the knowledge base manager may determine which language version of the article to send the requestor based on the language settings of the requestor); approving the one or more requests to release the presentation version, (See Giraudy paragraph [0066], the server receives a request from a user system for an article from a knowledge base stored on the server…the knowledge base manager may determine which language version of the article to send the requestor based on the language settings of the requestor); and publishing a territory release plan that describes release dates for the one or more archival versions and the presentation version, (See Giraudy paragraph [0179], Export date may indicate a date an article was sent out (exported for translation. Ready for publication may indicate that an article is ready for general distribution. Out of sync may indicate that a master version may be undergoing revisions while other versions of the article are out for translation).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify further comprising: 4Attorney Docket No.: 0260625C1creating archival metadata and presentation metadata; passing the archival 

 	Claim 40 recites the same limitations as claim 30 above. Therefore, claim 40 is rejected based on the same reasoning.
 	
 Regarding claim 31, Clark taught the method of claim 23, as described above. Clark further teaches wherein the identifying the one or more areas of the single unique archival version comprise defining cuts and edits applied to the single unique archival version, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title).

 	Claim 41 recites the same limitations as claim 31 above. Therefore, claim 41 is rejected based on the same reasoning.


Regarding claim 32, Clark taught the method of claim 23, as described above. Clark further teaches further comprising: selecting the single unique archival version; displaying a master list of all the cuts and edits that are applied to create the presentation version, (See Clark paragraph [0030], storage 108 contains media title data 109, which stores a plurality of media titles, as well as data related thereto, including an indication of a set of differences between different media formats of a single media title).

 	Claim 42 recites the same limitations as claim 32 above. Therefore, claim 42 is rejected based on the same reasoning.

Conclusion/Points of Contacts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	Pratt et al. (US 2005/0165840 A1) The present invention relates generally to an inventory management system for the storage of the motion picture assets. More particularly, it relates to an inventory management system for media elements produced in the making of a motion picture and subsequently compacted to form an archive additionally containing information about the original notations, relationships, and synchronization of related elements. The present invention further relates to providing thumbnail images and digital representations of these media elements.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163